Bridges, J. (dissenting)
I cannot agree with the reasoning of the f oregoing opinion. It holds, as I read it, that there was nothing in the agreement which required the appellant to pay any of'the real or personal taxes. It seems to me that it entirely loses sight of that provision in the contract to the effect that the appellant “shall adjust . ' . . all debts, rentals and obligations of the Hotel Donnelly as of the same date, to-wit, December 1, 1921.” The opinion seems to concede that it was her duty to “adjust” the rentals as of December 1. If so, then why was she not also required to “adjust” as of the same date all other “obligations of the Hotel Donnelly?” Certainly these taxes were a lien upon the property, although not then payable. If the appellant was to adjust nothing but the rent, *100then why the provision in the contract that she was also to adjust all debts and obligations? These taxes were unquestionably obligations and she agreed to adjust them as of a certain date, that is, she agreed to pay her just proportion of them. Indeed, she has construed this provision of the contract as including taxes, because she conceded that she was thereby obligated to pay the personal property tax for the year 1920. I think the judgment should be affirmed.
Main, C. J., and Mitchell, J., concur with Bridges, J.